
	

115 HR 3643 IH: Children First Act of 2017
U.S. House of Representatives
2017-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3643
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2017
			Mr. Crowley (for himself and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend part A of title IV of the Social Security Act to provide additional child care funding,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Children First Act of 2017. 2.PurposesThe purposes of this Act are—
 (1)to provide funding to ensure that the families that have infants and toddlers, that have a family income of not more than 200 percent of the applicable Federal poverty guideline, and that need child care have access to high-quality infant and toddler child care by the end of fiscal year 2028, in order to promote family economic security and parental employment, to support parents in balancing work and family obligations, and to promote children’s health, early care, and learning;
 (2)to provide sufficient funding to ensure that both families and child care providers have the resources they need to support high-quality early care and learning for infants and toddlers;
 (3)to ensure that provider payment rates, for infant and toddler child care providers, are set at a level high enough to support high-quality child care for infants and toddlers, including infants and toddlers with disabilities;
 (4)to assist eligible infant and toddler child care providers in improving the quality of their programs—
 (A)by strengthening the skills, competencies, and compensation of the workforce of those providers, in a manner aligned with the report entitled Transforming the Workforce for Children Birth Through Age 8: A Unifying Foundation, issued by the National Academy of Sciences in April 2015; and
 (B)by helping those providers ensure that children receive the comprehensive services they need, by coordinating activities with other community service providers; and
 (5)to ensure that high-quality infant and toddler child care is a strong component of a continuum of quality early care and learning activities within States and Indian and Native Hawaiian communities, starting with prenatal care and continuing through activities in the early school years, with seamless transitions between programs.
			3.Child care funding for infants and toddlers
 Part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended by inserting after section 418 the following:
			
				418A.Funding for child care for infants and toddlers
					(a)Grants To expand access to high-Quality child care
 (1)In generalFrom the amount reserved under subsection (g)(1) for a fiscal year, the Secretary shall make a grant—
 (A)to each eligible State that is not a territory, in an amount that bears the same ratio to 95 percent of the amount so reserved as the number of infants and toddlers from low-income families in the State bears to the total number of such infants and toddlers in all eligible States that are not territories; and
 (B)to each eligible State that is a territory, in an amount that bears the same ratio to 5 percent of the amount so reserved as the number of infants and toddlers from low-income families in the territory bears to the total number of such infants and toddlers in all eligible States that are territories.
 (2)Use of fundsA State to which a grant is made under this subsection shall use the grant— (A)to expand access to high-quality child care for infants and toddlers who do not receive child care funded through the Child Care and Development Fund;
 (B)to increase, as described in this section, the quality of child care for infants and toddlers who receive child care funded through the Child Care and Development Fund; and
							(C)
 (i)to support payment rates, for child care providers that serve infants and toddlers, that reflect the cost of high-quality child care and are sufficient to attract, support, and retain providers who meet quality standards that relate to the unique needs of infants and toddlers, including infants and toddlers with disabilities; and
 (ii)to increase the compensation of, and provide other financial incentives for, the highly-qualified infant and toddler child care workforce.
 (b)Grants for maintaining access to child careFrom the amount reserved under subsection (g)(6) for a fiscal year, the Secretary shall make a grant—
 (1)to each eligible State that is not a territory, in an amount that bears the same ratio to the amount so reserved as the amount payable to the State under section 418(a)(2)(B) for the fiscal year bears to the total of the amounts payable under such section for the fiscal year to all eligible States that are not territories; and
 (2)to each eligible State that is a territory, in an amount that bears the same ratio to 5 percent of the amount so reserved as the amount payable to the territory under section 418(a)(2)(B) for the fiscal year bears to the total of the amounts payable under such section for the fiscal year to all eligible States that are territories.
						(c)Grants for Indian and Native Hawaiian child care
						(1)In general
 (A)Grant formulaIn order to ensure that Indian and Native Hawaiian children have equal access to high-quality infant and toddler child care, the Secretary shall develop a formula for allotting the amount reserved under subsection (g)(2) among Indian tribes and tribal organizations, and shall make a grant to each Indian tribe and tribal organization in an amount equal to the amount allotted to the Indian tribe or tribal organization under the formula.
 (B)Formula factorsIn developing the formula, the Secretary shall— (i)provide for a level of funding that will ensure that, by the end of fiscal year 2026, the Indian and Native Hawaiian infants and toddlers in eligible families will receive a level of services that is equivalent to the high-quality child care received by infants and toddlers in the general population under this section;
 (ii)take into consideration the unique needs and circumstances of individuals in Indian and Native Hawaiian communities, such as unemployment rates; and
 (iii)the cost of providing high-quality child care that addresses Indian and Native Hawaiian culture and language.
 (2)Use of fundsAn Indian tribe or tribal organization to which a grant is made under this subsection shall use the grant to provide high-quality child care to infants and toddlers in low-income families.
						(d)Grants for child care during unconventional hours
 (1)In generalFrom the amount reserved under subsection (g)(5) for each fiscal year, the Secretary may make a grant—
 (A)to each eligible State that is not a territory, in an amount that bears the same ratio to the amount so reserved as the total of the amounts payable to the State under section 418 and this section for the fiscal year bears to the total of the amounts payable under such sections for the fiscal year to all eligible States that are not territories; and
 (B)to each eligible State that is a territory, in an amount that bears the same ratio to 5 percent of the amount so reserved as the total of the amounts payable to the territory under section 418 and this section for the fiscal year bears to the total of the amounts payable under such sections for the fiscal year to all eligible States that are territories.
 (2)Use of fundsA State to which a grant is made under this subsection shall use the grant to enable the provision of child care during nontraditional and unpredictable hours.
 (e)Applicability of certain requirements relating to child care fundingSubsections (a)(2)(D), (a)(5), (b), and (c) of section 418 shall apply with respect to this section in the same way such subsections apply with respect to section 418.
 (f)AppropriationFor grants under this section, there are appropriated— (1)$3,745,000,000 for fiscal year 2018;
 (2)$4,212,000,000 for fiscal year 2019; (3)$4,926,000,000 for fiscal year 2020;
 (4)$5,972,000,000 for fiscal year 2021; (5)$7,038,000,000 for fiscal year 2022;
 (6)$8,146,000,000 for fiscal year 2023; (7)$9,775,000,000 for fiscal year 2024;
 (8)$11,416,000,000 for fiscal year 2025; (9)$13,169,000,000 for fiscal year 2026; and
 (10)$15,222,000,000 for fiscal year 2027. (g)Reservations of fundsFrom the amounts appropriated under subsection (f) for each fiscal year, the Secretary shall—
 (1)reserve an amount for grants under subsection (a) (relating to expanding access to high-quality child care);
 (2)reserve not less than 2 percent for grants under subsection (c) (relating to Indian and Native Hawaiian child care);
 (3)reserve not more than 0.5 percent for research and evaluation of activities under this section; (4)reserve not more than 0.5 percent for the provision of technical assistance relating to activities under this section;
 (5)reserve 6 percent for grants under subsection (d) (relating to child care provided during nontraditional and unpredictable hours); and
 (6)reserve the remainder for grants under subsection (b) (relating to maintaining access to child care).
 (h)DefinitionsIn this section: (1)Child Care and Development FundThe term Child Care and Development Fund means the funds appropriated under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) and the funds appropriated under section 418 of this Act.
 (2)Eligible familyThe term eligible family means a low-income family that has, and needs child care for, an infant or toddler. (3)Eligible infant or toddlerThe term eligible infant or toddler means an infant or toddler from a low-income family.
 (4)High-qualityThis term high-quality, used with respect to child care (including early care and learning), means child care that— (A)meets the needs of working families, including full-day and full-year options;
 (B)provides adequate compensation to attract, retain, and develop a well-qualified workforce, and provides opportunities for caregivers to progress through professional development goals;
 (C)promotes age-appropriate social, emotional, cognitive, and physical development; (D)coordinates activities with Head Start and other public and private agencies to ensure that infants and toddlers are referred to other appropriate community services; and
 (E)engages with parents in their roles as first teachers and partners with parents in their child’s early care and learning and transition to pre-kindergarten or a Head Start program.
 (5)Infant or toddlerThe term infant or toddler means a child who has not attained 4 years of age. (6)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
 (7)Low-income familyThe term low-income family means a family with a family income of not more than 200 percent of the applicable Federal poverty guideline.
 (8)Native hawaiianThe term Native Hawaiian has the meaning given the term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517).
 (9)TerritoryThe term territory means the Virgin Islands of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands
 (10)Tribal organizationThe term tribal organization has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).
						.
 4.Applicability of State or local health and safety standards to other TANF child care spendingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following:
			
				(8)Certification of procedures to ensure that child care providers comply with applicable State or
 local health and safety standardsA certification by the Governor of a State that procedures are in effect to ensure that any child care provider in the State that provides services funded through expenditures under this part or with qualified State expenditures complies with all applicable State or local health and safety requirements as described in section 658E(c)(2)(I) of the Child Care and Development Block Grant Act of 1990..
 5.Availability of child care for parents required to workSection 407(e)(2) of the Social Security Act (42 U.S.C. 607(e)(2)) is amended— (1)by inserting or other individual with custody after parent; and
 (2)by striking 6 and inserting 13. 6.Application of Child Care and Development Block Grant Act of 1990 reporting rules to TANF funds expended for child care (a)In generalSection 411(a) of the Social Security Act (42 U.S.C. 611(a)) is amended—
 (1)by redesignating paragraph (7) as paragraph (8); and (2)by inserting after paragraph (6) the following:
					
						(7)Application of child care and development block grant Act of 1990 reporting rules to funds expended
 for child careAny funds provided under this part that are expended for child care, whether or not transferred to the Child Care and Development Block Grant Act of 1990, shall be subject to the individual and case data reporting requirements imposed under that Act and need not be included in the report required by paragraph (1) for a fiscal quarter..
 (b)Conforming amendmentSection 411(a)(1)(A)(ix) of such Act (42 U.S.C. 611(a)(1)(A)(ix)) is amended by striking supplemental nutrition assistance program benefits, or subsidized child care, and if the latter 2, and inserting or supplemental nutrition assistance program benefits, and if the latter,. 7.Effective date (a)In generalSubject to subsections (b) and (c), the amendments made by this Act shall take effect on October 1, 2018, and shall apply to payments under part A of title IV of the Social Security Act for calendar quarters beginning on or after such date, without regard to whether regulations to implement the amendments are promulgated by such date.
 (b)Application of reporting rulesThe amendments made by section 6 shall take effect on October 1, 2019. (c)Delay permitted if State legislation requiredIn the case of a State plan under section 402(a) of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the State plan shall not be regarded as failing to comply with the requirements of such section 402(a) solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
			
